The opinion of the court was delivered by
Thompson, J.
The offer of the evidence, contained in the bill of exceptions of the plaintiff in error, was properly rejected. And not only for the reason assigned by the court, but because it was not relevant. One trespass, even if it amounted to this, would not justify another; and the testimony, if it had been admitted, could have had no operation, unless this rule were reversed. Indeed, the reasoning for the position contended for, necessarily maintained the principle that, the defendant, on account of the alleged trespass of the plaintiff in fastening his boat to a rock at his landing, might have cast it adrift or otherwise destroyed it without liability. A doctrine that no law will justify. The offered testimony did not touch the point of insufficient fastening, and for all these reasons was inadmissible.
We overrule the exceptions to the charge of the court in answer to the defendant’s points, upon the views of the learned judge on the law of the case, so accurately laid down to the jury in his charge, in which they are fully answered.
Judgment affirmed..